Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered February 9, 2015. The order determined that defendant is a sexually violent offender pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in People v Encarnacion ([appeal No. 1] 138 AD3d 1497 [2016]).
Present— Centra, J.P., Peradotto, Carni, Curran and Troutman, JJ.